DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This communication is a Final Office Action, in response to the communication received on 08/11/2022.   The amendments of claims 1, 11 and 12 are acknowledged.    Therefore, Claims 1-13 are pending and have been considered below.
 
Response to Arguments
3.	Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection which has been necessitated by amendment.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claims 1, 4-6, 9-12 and 13  are rejected under 35 U.S.C. 103 as being unpatentable over Canfield  (USP 2014/0278105) in view of Stone et al. (USP 2014/0278616).
As Per Claim 1, Canfield teaches, an information providing apparatus configured to perform communication with a user terminal or installed in the user terminal ( 102 , Fig.1), the information providing apparatus comprising:  one or more processors (114, Fig.1) configured to: perform a route search for a route from a departure point to a destination using one or more transportation methods from among a plurality of transportation methods; ( Abstract, Fig. 1, 3A); display on a display unit of the user terminal a plurality of route candidates obtained from the route search, 
( Fig.3D, via First Segment   :1:48 pm Bike->2:01pm BART-> Bike, 
Second Segment : 2:08pm , Bile-> 2:21pm BART-> Muni Bus 44  etc. );
 Fig.3A : First segment : 2:03 pm Caltrain# 433-> BART->Muni Bus 
Second segment : 3:03 Caltrain #435-> Muni Tram KT-> MuniBus 44 etc.),
  each route candidate using two or more of the plurality of transportation methods; 
( Fig.3D, via First Segment   :1:48 pm Bike->2:01pm BART-> Bike, 
Second Segment : 2:08pm , Bile-> 2:21pm BART-> Muni Bus 44  etc. )
Fig.3A : First segment : 2:03 pm Caltrain# 433-> BART->Muni Bus 
Second segment : 3:03 Caltrain #435-> Muni Tram KT-> MuniBus 44 etc.).
However, Canfield does not explicitly teach, display on the display unit each route candidate respectively in association with a name of one transportation method used by that route candidate,  while not displaying names of the other transportation methods used by that route candidate in association with that route candidate.  
However, Canfield teaches, display on the display unit each route candidate respectively in association with a name of one transportation method
used by that route candidate, (
( Fig.3D, via First Segment   :1:48 pm Bike->2:01pm BART-> Bike, 
Second Segment : 2:08pm , Bile-> 2:21pm BART-> Muni Bus 44  etc. )
Fig.3A : First segment : 2:03 pm Caltrain# 433-> BART->Muni Bus 
Second segment : 3:03 Caltrain #435-> Muni Tram KT-> MuniBus 44 etc.);
 while not displaying names of the other transportation methods  used by that route candidate in association with that route candidate  (via the First segment does not show transport method of the second segment used in second segment. [0030])
In Fig.3D, via First Segment :1:48 pm Bike->2:01pm BART-> Bike, (only showing one candidate route) 
Second Segment : 2:08pm , Bile-> 2:21pm BART-> Muni Bus 44  etc. ) (only showing another candidate route).
So, Neither the first segment  Nor the  Second segment shows the name of transportation method or route candidate in the display screen.
However, putting a name Transportation Method X, Y in the left hand side and route candidate X1, Y1 in the right  hand side in the First  and Second segment  respectively  for  articulation and  identification purpose in Fig. 3D/3A , would be an obvious matter of design choice, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
However,  Canfield does not explicitly teach, display on a display unit of the user terminal  transportation methods, and having a same departure time.
In a related field of Art, Stone et al. ( Stone) teaches,  a multi-modal fare calculation system for dynamically evaluating fares over multiple itineraries for a journey involving multiple modes of transit and served by one or more mass transit providers , wherein  display on a display unit of the user terminal  transportation methods, and having a same departure time. ( via  displaying on a display unit plurality of transportations having same time of  departure , See Fig.4, “Depart” column,  having same time of departure “9:18am”, [0065-0067], also see [0012], [0020], [0027], [0029], [0037-0038], [0040-0042], [0054], Figs. 1,3-4).
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Canfield  and Stone  before the effective filing date of the claimed invention  to modify the systems of Canfield  to include the  teachings ( multi-modal fare calculation system , software etc.) of Stone and configure with the system of Canfield   to acquire programs to display multi-modal transportations  itineraries  showing multi-mode of transportation and same departure time from origin to destination and fares . Motivation to combine the two teachings is, to help user make proper decision based on  priority of  arrival time or fares (i.e., budgeting).
As per Claim 4, Canfield as modified by Stone  teaches the limitation of Claim 1. However,  Canfield in view of Stone  teaches, wherein the one transportation method displayed in association with each route candidate is the transportation method used for a longest distance or a longest period in that route candidate (Stone : via displaying longest time in the route , in the 6th and 8th mode of transportation,  walking time 21 mins, trip time 2 h 24 mins , arrival time 11:41 AM, in 3rd mode of transportation, walking time 18 mins , trip time 2 h 24 mins , arrival time 11:41 am).
As per Claim 5, Canfield as modified by Stone teaches the limitation of Claim 1. However,  Canfield in view of Stone further  teaches, wherein the one transportation method displayed in association with each route candidate is other than walking and to be used first in  that route candidate ( Canfield, Fig. 3A First Segment : Caltrain -BART-Muni Bus). Fig.3A : First segment : 2:03 pm Caltrain# 433-> BART->Muni Bus ( first route candidate)
Second segment : 3:03 Caltrain #435-> Muni Tram KT-> MuniBus 44 etc. (second route candidate)).
As per Claim  6, Canfield as modified by Stone teaches the limitation of Claim 1. However,  Canfield in view of Stone further teaches, wherein the one or more processors are further configured to: in a case where the two or more transportation  methods used by one of the route candidates include public transportation (Caltrain , Fig.3A), also  Fig.3A : First segment : 2:03 pm Caltrain# 433-> BART->Muni Bus ( first route candidate); Second segment : 3:03 Caltrain #435-> Muni Tram KT-> MuniBus 44 etc. (second route candidate)); display on the display unit a name of a place to get on public transportation to be used first in the one route candidate and a corresponding departure time, in association with the one route candidate.  (Canfield :  Fig.3A-3D).
As per Claim 9, Canfield as modified by Stone  teaches the limitation of Claim 4. However,  Canfield in view of Stone  teaches, wherein the one or more processors are further configured to: in a case where the two or more transportation methods used by one of the route candidates include public transportation,   (Canfield : Caltrain, Muni Bus, BART, Muni Tram, Fig.3A), Fig.3A : First segment : 2:03 pm Caltrain# 433-> BART->Muni Bus ( first route candidate); Second segment : 3:03 Caltrain #435-> Muni Tram KT-> MuniBus 44 etc. (second route candidate)); display on the display unit a name of a place to get on public transportation to be used first in the one route candidate and a corresponding -3-Application No. 16/659,622 departure time, in association with the one route candidate. (Canfield :  via Caltrain, Muni Bus, BART, Muni Tram, Bike, Fig. 3A-3D, [0005-0006],[0021-0030]).
 Fig.3A : First segment : 2:03 pm Caltrain# 433-> BART->Muni Bus ( first route candidate)
Second segment : 3:03 Caltrain #435-> Muni Tram KT-> MuniBus 44 etc. (second route candidate)).
As per Claim 10, Canfield as modified by Stone teaches the limitation of Claim 5. However,  Canfield in view of Stone further teaches, wherein the one or more processors are further configured to: in a case where the two or more transportation methods used by one of the route candidates include public transportation, display on the display unit a name of a place to get on public transportation to be used first in the one route candidate and a corresponding departure time, in association with the one route candidate, ( Canfield : Fig.3A-3D)
Claim 11 is being rejected using the same rationale as claim 1.
Claim 12 is being rejected using the same rationale as claim 1.
Claim 13  is being rejected using the same rationale as claim 1.

6.	Claims 2, 3, 7 and 8  are rejected under 35 U.S.C. 103 as being unpatentable over Canfield 2014/0278105) in view of  Stone et al. (USP 2014/0278616) in view of  Takaaki ( JP 2014-032139A). 
As per Claim  2, Canfield as modified by Stone teaches the limitation of Claim 1. However,  Canfield in view of Stone does not explicitly teach, wherein the one transportation method displayed in association with each route candidate is the transportation method having a highest predetermined priority   among the two or more transportation methods used for each route candidate.  
In a related field of Art, Takaaki  teaches, wherein the one transportation method displayed in association with each route candidate is the transportation method having a highest predetermined priority   among the two or more transportation methods used for each route candidate (the route display unit 23 displays the route based on the priority,[0036], [0037], [0086], [0087],  [0088]-0089], [0070], [0076], [0085]).
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of  Canfield, Stone  and Takaaki  before the effective filing date of the claimed invention  to modify the systems of Canfield  to include the  teachings (apparatus , processors, programs) of Takaaki  and configure with the system of Canfield  to acquire programs to display transportation method in priority order. Motivation to combine the two teachings is, to ease of  selection mode of transportation based on priority (i.e., an added   feature to ease navigation).
As per Claim  3, Canfield as modified by Stone and Takaaki teaches the limitation of Claim 2. However,  Canfield in view of Stone and Takaaki  teaches,
 wherein for each route candidate: the two or more transportation methods include public transportation and at least one of a rental car, car sharing, and bicycle sharing; (Takaaki :  [0002], [0012], [0014]); and predetermined priorities of a rental car, car sharing, and bicycle sharing are set higher than a predetermined priority of public transportation.  ( Takaaki : the route display unit 23 displays the route based on the priority,[0036], [0037], [0086], [0087],  [0088]-0089], [0070], [0076], [0085]).
As per Claim  7, Canfield as modified by Stone and Takaaki teaches the limitation of Claim 2. However,  Canfield in view of Stone and Takaaki  teaches, wherein the one or more processors are further configured to: in a case where the two or more transportation methods used by one of the route candidates include public transportation, (Canfield : via Caltrain, Muni Bus, BART, Muni Tram, also see  Abstract, Fig.3A); Fig.3A : First segment : 2:03 pm Caltrain# 433-> BART->Muni Bus ( first route candidate); Second segment : 3:03 Caltrain #435-> Muni Tram KT-> MuniBus 44 etc. (second route candidate));  display on the display unit a name of a place to get on public transportation to be used first in the one route candidate and a corresponding departure time, in association with the one route candidate.  (via Caltrain, Muni Bus, BART, Muni Tram, Bike, Fig. 3A-3D, [0005-0006],[0021-0030]).
Fig.3A : First segment : 2:03 pm Caltrain# 433-> BART->Muni Bus 
Second segment : 3:03 Caltrain #435-> Muni Tram KT-> MuniBus 44 etc.);
(Via first segment is one route candidate and second segment is another route candidate).
As per Claim  8, Canfield as modified by Stone and Takaaki teaches the limitation of Claim 3. However,  Canfield in view of Stone and Takaaki  teaches, wherein the one or more processors are further configured to: in a case where the two or more transportation methods used by one of the route candidates include public transportation (Canfield : via Caltrain, Muni Bus, BART, Muni Tram, also see Abstract) Fig.3A : First segment : 2:03 pm Caltrain# 433-> BART->Muni Bus ( first route candidate); Second segment : 3:03 Caltrain #435-> Muni Tram KT-> MuniBus 44 etc. (second route candidate)) , display on the display unit a name of a place to get on public transportation to be used first in the one route candidate and a corresponding departure time,  in association with the one route candidate.  (via Caltrain, Muni Bus, BART, Muni Tram, Bike, Fig. 3A-3D, [0005-0006],[0021-0030]).  Fig.3A : First segment : 2:03 pm Caltrain# 433-> BART->Muni Bus ( first route candidate)
Second segment : 3:03 Caltrain #435-> Muni Tram KT-> MuniBus 44 etc. (second route candidate)).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741.  The examiner can normally be reached on M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD SHAFI/
Primary Examiner, Art Unit 3663